43 So. 3d 823 (2010)
Lamonte HERRING, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0585.
District Court of Appeal of Florida, First District.
August 25, 2010.
James C. Banks of Banks & Morris, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
*824 PER CURIAM.
Lamonte Herring appeals his conviction and sentence for attempted second degree murder on several grounds. We find fundamental error and reverse under State v. Montgomery, 39 So. 3d 252 (Fla.2010), and Rushing v. State, ___ So.3d ___ (Fla. 1st DCA 2010), because the trial court gave the standard jury instruction on the lesser included offense of attempted voluntary manslaughter which erroneously includes intent to kill as an element of the crime.
REVERSED and REMANDED.
THOMAS, ROBERTS, and MARSTILLER, JJ., concur.